             Case 1:19-cv-04297-ER Document 73 Filed 11/13/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF NEW YORK


 KANNUU PTY LTD.

                 Plaintiff,                         CIVIL ACTION NO. 1:19-cv-4297-ER

        v.

 SAMSUNG ELECTRONICS CO., LTD., and
 SAMSUNG ELECTRONICS AMERICA,
 INC.,

                 Defendants.


    DECLARATION OF LEWIS E. HUDNELL, III IN SUPPORT OF PLAINTIFF
  KANNUU’S OPPOSITION TO SAMSUNG’S MOTION TO STAY PENDING INTER
                          PARTES REVIEW


       I, Lewis E. Hudnell, III delcare and state the following:

   1. I am Special Counsel to Progress LLP, counsel for Kannuu, and I am admitted to the Bar

of this Court. I have personal knowledge of the facts in this declaration, and if called as a

witness, I could and would testify competently regarding those facts.

   2. Attached as Exhibit 1 to my declaration is a true and correct copy of the Petition for Inter

Partes Review of U.S. Patent No. 9,697,264 filed in Case No. IPR2020-00736 before the U.S.

Patent and Trademark Office Patent Trial and Appeal Board (“PTAB”).

   3. Attached as Exhibit 2 is a true and correct copy of the Petition for Inter Partes Review of

U.S. Patent 9,436,354 filed in Case No. IPR2020-00737 before the PTAB.

   4. Attached as Exhibit 3 is a true and correct copy of the Petition for Inter Partes Review of

U.S. Patent 8,370,393 filed in Case No. IPR2020-00738 before the PTAB.

   5. Attached as Exhibit 4 is a true and correct copy of the Petition for Inter Partes Review of

U.S. Patent 8,996,579 filed in Case No. IPR2020-00739 before the PTAB.
         Case 1:19-cv-04297-ER Document 73 Filed 11/13/20 Page 2 of 3




   6. Attached as Exhibit 5 is a true and correct copy of the Petition for Inter Partes Review of

U.S. Patent 8,676,852 filed in Case No. IPR2020-00740 before the PTAB.

   7. Attached as Exhibit 6 is a true and correct copy of the Patent Owner’s Corrected

Preliminary Response filed in Case No. IPR2020-00736 before the PTAB.

   8. Attached as Exhibit 7 is a true and correct copy of the Patent Owner’s Corrected

Preliminnary Response filed in Case No. IPR2020-00737 before the PTAB.

   9. Attached as Exhibit 8 is a true and correct copy of the Patent Owner’s Corrected

Preliminary Response filed in Case No. IPR2020-00738 before the PTAB.

   10. Attached as Exhibit 9 is a true and correct copy of the Patent Owner’s Corrected

Preliminary Response filed in Case No. IPR2020-00739 before the PTAB.

   11. Attached as Exhibit 10 is a true and correct copy of the Patent Owner’s Corrected

Preliminary Response filed in Case No. IPR2020-00740 before the PTAB.

   12. Attached as Exhibit 11 is a true and correct copy of the Decision Denying Institution in

Case No. IPR2020-00736 before the PTAB.

   13. Attached as Exhibit 12 is a true and correct copy of the Decision Denying Institution in

Case No. IPR2020-00739 before the PTAB.

   14. Attached as Exhibit 13 is a true and correct copy of the Decision Denying Institution in

Case No. IPR2020-00740 before the PTAB.

   15. Attached as Exhibit 14 is a true and correct copy of the Decision Granting Institution in

Case No. IPR2020-00737 before the PTAB.

   16. Attached as Exhibit 15 is a true and correct copy of the Decision Granting Institution in

Case No. IPR2020-00738 before the PTAB.
           Case 1:19-cv-04297-ER Document 73 Filed 11/13/20 Page 3 of 3




   17. Attached as Exhibit 16 is a true and correct copy of the Patent Owner’s Request for

Rehearing filed in Case No. IPR2020-00737 before the PTAB.

   18. Attached as Exhibit 17 is a true and correct copy of the Patent Owner’s Request for

Rehearing filed in Case No. IPR2020-00738 before the PTAB.

   19. Attached as Exhibit 18 is a true and correct copy of email correspondence between Ted

Sichelman of Progress LLP and the Director of the U.S. Patent and Trademark Office, regarding

a request for Precedential Panel Review of the Board’s Institution Decisions in Case Nos.

IPR2020-00737 and IPR2020-00738 before the PTAB.

   20. Attached as Exhibit 19 is a true and correct copy of emails from counsel for Samsung to

counsel for Kannuu dated October 7, 2020 and October 9, 2020.

   21. Attached as Exhibit 20 is a true and correct copy of an email from counsel for Samsung

to counsel for Kannuu dated Augst 25, 2020.

       22.     Attached as Exhibit 21 is a true and correct copy of an excerpt of the transcript

from the Seprember 30, 2020 Initial Status Conference.

       Under 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

       Executed on this 13th day of November 2020, in Mountain View, California.



                                         /s/ Lewis E. Hudnell, III
                                         Lewis E. Hudnell, III
